     Case 2:15-cv-00463-RCL-SMD Document 281 Filed 09/14/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF ALABAMA

ANGELA MCCULLOUGH et al.,                             )
on behalf of themselves, individually,                )
and on behalf of a class of all others                )
similarly situated,                                   )
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    ) Case No. 2:15-CV-463-RCL-SMD
                                                      )
THE CITY OF MONTGOMERY,                               )
ALABAMA and JUDICIAL CORRECTION                       )
SERVICES,                                             )
INC., a corporation,                                  )
                                                      )
       Defendants.                                    )

                     PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

       Pursuant to this Court’s Order of August 14, 2020 (ECF No. 275), by this motion,

Plaintiffs respectfully move the Court to certify the following three Classes under Rules 23(a)

and 23(b)(3) of the Federal Rules of Civil Procedure:

       (i)     A Bearden Class, consisting of all individuals the Montgomery Municipal Court

               placed on JCS-supervised probation, who: (1) had debt commuted to jail time in a

               JCS-supervised case after JCS petitioned the court to revoke probation; and (2)

               served any of that jail time on or after July 1, 2013;

       (ii)    A False Imprisonment Class, consisting of all individuals the Montgomery

               Municipal Court placed on JCS-supervised probation, who: (1) had debt commuted

               to jail time in a JCS-supervised case after JCS petitioned the court to revoke

               probation; and (2) served any of that jail time on or after July 1, 2009; and,

       (iii)   An Abuse of Process Class, consisting of all individuals the Montgomery

               Municipal Court placed on JCS-supervised probation: (1) who at any time paid less
     Case 2:15-cv-00463-RCL-SMD Document 281 Filed 09/14/20 Page 2 of 3




               than the minimum monthly payment ordered by the court; and (2) from whom JCS

               continued to collect or attempt to collect after July 1, 2013.

       Plaintiffs move the Court to appoint Plaintiffs Agee and McCullough as representatives

of the Bearden Class; Plaintiffs Agee, McCullough, Edwards, Johnson, Jones, and Mooney as

representatives of the False Imprisonment Class; Plaintiff Caldwell as representative of the

Abuse of Process Class; and the National Center for Law and Economic Justice, Dentons LLP,

Chestnut, Sanders & Sanders LLC, and Martha Morgan as counsel for the Classes.

       This Motion is based upon the contemporaneously-filed Memorandum of Law; the

contemporaneously-filed Submission of Evidentiary Matters, including the Declaration of John

Rubens and accompanying exhibits and the Declaration of Claudia Wilner; and all related

pleadings and records on file with the Court.

       A proposed Order is attached.


Dated: September 14, 2020                             Respectfully submitted,

                                                      By: s/ Claudia Wilner

 Martha I. Morgan (ASB-3038-A46M)                    Gregory Lee Bass, pro hac vice
 8800 Lodge Lane                                     Britney Wilson, pro hac vice
 Cottondale, AL 35453                                Claudia Wilner, pro hac vice pending
 Telephone: (205) 799-2692                           National Center for Law and Economic
 Email: mimorgan@yahoo.com                             Justice
                                                     275 Seventh Avenue, Suite 1506
 Faya Rose Toure (ASB-5931-R78R)
                                                     New York, NY 10001
 Henry Sanders (ASB-6179A34H)
                                                     Telephone: (212) 633-6967
 CHESTNUT, SANDERS &
                                                     bass@nclej
  SANDERS LLC
                                                     wilson@nclej.org
 P.O. Box 1290
                                                     wilner@nclej.org
 Selma, AL 36702
 Telephone: (334) 526-4531
 Fax: (334) 526-4535                                 Attorneys for Plaintiffs
 Email: fayarose@gmail.com
 Email: gpompey@csspca.com


                                                 2
      Case 2:15-cv-00463-RCL-SMD Document 281 Filed 09/14/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE
        I hereby certify that I electronically filed the foregoing with the Clerk of the Court using
the CM/ECF system, which will send notification of such filing to all counsel of Record, on this
14th day of September, 2020.

                                                                       s/ Britney Wilson




                                                  3
